Citation Nr: 0109752	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  97-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant had active service from October 1968 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied a claim 
of entitlement to service connection for arthritis of the 
right shoulder and which granted service connection for PTSD 
and assigned a 10 percent evaluation for that disability.  
The Board, in pertinent part, affirmed those determinations 
in a February 1999 decision.

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly, the United States Court of Veterans Appeals).  By 
an order issued in October 2000, the Court vacated the 
portions of the 1999 Board decision regarding denial of 
service connection for arthritis of the right shoulder and 
denial of an initial evaluation in excess of 10 percent for 
PTSD.  These issues were remanded to the Board, and the Court 
directed the Board to provide a more complete explanation of 
the reasons and bases for its determinations. 


REMAND

The Board notes that the Court's October 2000 Decision and 
Order in this case did not specifically instruct the Board to 
obtain further development of the veteran's claim of 
entitlement service connection for post-traumatic arthritis 
of the right shoulder or the claim of entitlement to an 
initial evaluation in excess of 10 percent for PTSD on 
remand.  However, the Board notes that nearly four years have 
now elapsed since the veteran's last VA examination, 
conducted in March 1997, to determine the severity of his 
PTSD.  The Board notes that evidence added to the claims file 
during the pendency of this claim reflects that the veteran 
has continued to seek VA evaluation and treatment for PTSD, 
and this evidence should be considered.  

Moreover, at about the time the Board was issuing its 
February 1999 decision in this case, the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), was being 
announced.  Since this claim involves an initial evaluation, 
for which a staged rating may be assigned, as discussed in 
Fenderson, the Board finds that it would be in the veteran's 
interest to obtain a more current examination.  

Additionally, the Board notes that, during the pendency of 
the appeal, after the Court rendered its decision and 
remanded these claims to the Board, but before the remanded 
claim could be considered by the Board, the governing law 
with regard to the duty to assist was changed, with enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It is not yet clear how 
this liberalizing law will be interpreted in the 
circumstances of this claim.  

Assuming, without so deciding, that the provisions of this 
change in governing law may affect the interpretation of the 
duty to assist in relation to these claims, the claims are 
remanded to the RO for additional development, to include 
current examination.  Additionally, the Board notes that the 
veteran's attorney has raised an argument on remand, by 
statements dated in January 2001, that the wording of the 
Board's request for medical opinion prejudiced the medical 
opinion obtained.  In order to assure that the duty to 
assist, as it may now be interpreted, is met, it is the 
Board's opinion that further medical opinion should be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
or identify any additional evidence, 
including employment records, medical 
evidence, or other relevant evidence 
regarding treatment of the right shoulder 
or evidencing the severity of PTSD 
currently or at any time since he 
submitted his initial claim for service 
connection for PTSD in August 1996.  In 
particular, the veteran should submit any 
evidence he has regarding his 
occupational and recreational history and 
activities proximate to service.  

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his right shoulder or any psychiatric 
disorder since March 1997.  The RO should 
then obtain any identified clinical 
records not yet associated with the 
claims file.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of PTSD.  The claims 
folder, including the service medical 
records, and a copy of this remand should 
be made available to the examiner, and 
the examiner should acknowledge review of 
these materials in the examination 
report.  Any indicated tests and studies, 
including psychological studies, if 
determined necessary by the examiner, 
should be conducted.  The examiner should 
provide a detailed description of all 
current symptoms and manifestations of 
PTSD.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned as stated in DSM-IV.  38 C.F.R. 
§ 4.130.  The rationale for all 
conclusions should be provided.

4.  The veteran should be afforded VA 
orthopedic examination of the right 
shoulder.  The claims folder must be made 
available to and reviewed by the examiner, 
and the examination report should state 
that such has been done.  Any indicated 
tests or consultations should be 
performed.  The examiner should obtain a 
detailed history from the veteran, to 
include a summary of his occupational 
history following service, a description 
of the type of "rodeo riding" he did, the 
frequency and circumstances, such as 
whether the veteran incurred any injury 
other than to the right shoulder, 
description of right shoulder subluxations 
or injuries, to the extent possible, 
description of the task the veteran was 
performing at the time subluxations 
occurred, and the like.  The examiner 
should be advised that service connection 
has been granted for recurrent right 
shoulder dislocations.  

The examiner should be advised that 
service connection may be granted for 
disability shown to be proximately due to 
or the result of a service-connected 
disorder, 38 C.F.R. § 3.310(a), and 
advised that this regulation has been 
interpreted to allow service connection 
for a disorder which is either caused or 
aggravated by a service-connected 
disorder. See generally Allen v. Brown, 7 
Vet. App. 439 (1995).  In contrast, the 
regulation has been interpreted as 
excluding service connection in those 
circumstances where a non-service-
connected disorder aggravates a service-
connected disability.  

The examiner should be advised that VA 
must determine whether it is at least as 
likely as not that the veteran's in-
service right shoulder injury, or any 
residuals thereof, caused current right 
shoulder arthritis, or whether it is more 
likely than not that current right 
shoulder arthritis resulted from an 
etiology not caused or related to in-
service right shoulder injury.  The 
examiner should provide a diagnosis for 
current right shoulder pathology. 

5.  The RO should then review the 
examination reports.  If any report is not 
responsive to the Board's instructions, it 
is essential that it be amended by the 
examiner so that the case will not have to 
be remanded again.  The RO must also 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to applicable VBA Fast 
Letters, pertinent formal or informal 
guidance provided by the Department, 
including final regulations and General 
Counsel precedent opinions, and binding 
and pertinent court decisions interpreting 
the change in the law. 

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim of service connection, right 
shoulder, and the issue of the 
appropriate initial evaluation for PTSD, 
with consideration of staged ratings if 
there are variations in the severity of 
the veteran's symptoms, including 
consideration of the regulation in effect 
at the time the veteran submitted his 
claim in 1996 and revised regulations 
effective after the claim was submitted, 
to determine which criteria are more 
favorable during any time period either 
set of criteria may be applied.  
Fenderson v. West, 12 Vet. App. 119 
(1999); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing all applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
No action is required of the appellant 
until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


